IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40954

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 529
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 28, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
AUSTIN BLAKE THRASHER,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and unified life sentence, with twenty-five years
       determinate, for first degree murder, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Austin Blake Thrasher pled guilty to first degree murder. Idaho Code § 18-4001. The
district court sentenced Thrasher to a unified life sentence, with twenty-five years determinate.
Thrasher appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Thrasher’s judgment of conviction and sentence are affirmed.




                                                   2